DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 12/01/2021. Claims 1-20 have been cancelled and renumbered as new claims 21-43.  Currently, claims 21-43 are pending.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 12/01/2021, with respect to the objection of claim(s) 19 have been overcome.
No arguments/amendments have been applied to the rejections in view of the previously utilized references. Therefore, the previous rejections utilizing the same references still apply to the renumbered claims. This is a Final Rejection.

Claim Objections
Claim 39 is objected to because of the following informalities:  
Claim 39 is dependent on cancelled claim 14.
Claims 24 and 41 are repeated due to both being dependent on claim 21.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talwerdi et al. (US 2018/0121643), hereinafter known as Talwerdi, and further in view of Midgley et al. (US 2009/0116753), hereinafter known as Midgley, and Carr et al. (US 2014/0001351), hereinafter known as Carr.
With regards to claim 21, Talwerdi discloses a field deployable method of authenticating a security article (Abstract), wherein authenticating the article includes determining that the article belongs to a set of authentic articles [0028][0168], wherein each member of the set of authentic articles bears an inked security mark [0055] that emits a photoluminescence emission spectrum [0166] in response to being excited by a light source [0167] and wherein the photoluminescence emission spectrum is characterized by first and second distinct regions ([0173] and[0174] teaches of a two-dimensional barcode printed with three different coating compositions, each comprising compounds absorbing in the UV, VIS, and IR regions.) which are characterized by respective first and second distinct lifetimes [0166] teached that the luminescent materials may have a higher and lower frequencies and a different decay  lifetimes from below 1 µs to 100 s], determining whether the article to be authenticated [0172]-[0174];
authenticating the article if the article contains a security mark having said first and second distinct regions [0173][0174].
Talwerdi teaches the use of quantum dots [0191] and further teaches that the light source may be an incandescent lamp, typically for wavelengths between about 400 nm to about 2500 nm used with mechanical or opto-electronic devices for delivering pulsed light [0167].
 Talwerdi does not specifically disclose a time-varying light source that emits pulses of light at a plurality of frequencies, and 
if the article contains a security mark having the first and second distinct regions, irradiating the security mark with an instance of said time-varying light source, and determining the upper and lower bounds for the lifetime of at least one portion of a photoluminescence spectrum emitted by the irradiated security mark; and
authenticating the article if the irradiated security mark exhibits a photoluminescence in said first and second distinct regions characterized by said first and second lifetimes.
(Abstract). The reference discloses a light source for generating a photoluminescence image and further teaches that for a mixture of nanoparticles, incident light can have multiple wavelengths that are matched to different absorption bands.  The use of multiple wavelengths can allow a set of different photoluminescence images to be produced based on those wavelengths. The reference goes on to teach of a light source in which the frequency can be modulated with varying frequency) for an encoding scheme and/or for image detection [0092].
In view of Midgley, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Talwerdi with a light source capable of providing modulated varying frequencies for the purpose of generating different photoluminescence images for object authentication and security purposes.
Neither Talwerdi nor Midgley specifically disclose determining the upper and lower bounds for the lifetime of at least one portion of a photoluminescence spectrum emitted by the irradiated security mark; and authenticating the article if the irradiated security mark exhibits a photoluminescence in said first and second distinct regions characterized by said first and second lifetimes.
[0001]. Carr discloses determining the upper and lower bounds for the lifetime of at least one portion of a photoluminescence spectrum ([0027] teaches the mixtures of materials A and B having two different decay constants within the ranges of 600-650 µs (One with ordinary skill within the art would recognize as upper bounds) and around 350 µs (One with ordinary skill within the art would recognize as lower bounds), respectively. [0028] and Fig. 4B teaches estimating the amplitudes A1 and A2 for materials A and B based on the measured decay spectra.) emitted by the irradiated security feature [0028]. Carr further teaches of authenticating the article if the irradiated security mark exhibits a photoluminescence in said first and second distinct regions characterized by said first and second lifetimes [0029][0030].
It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Talwerdi with the method of Carr for the purpose of authenticating a security marker/s comprising of different quantum dots (luminescent materials). The motivation is for 

With regards to claim 22, modified Talwerdi discloses the method of claim 21, further comprising:
using at least one spectrum selecting optical component to choose each portion of the photoluminescence spectrum for which the photoluminescence lifetime of said security mark is ascertained, wherein said at least one spectrum selecting optical component is selected from the group consisting of light filters (Talwerdi; [0170]; one or more optical filters)(Carr; [0014]).

With regards to claim 23, modified Talwerdi discloses the method of claim 21, further comprising:
using the average light intensity (Talwerdi; [0155]) collected from said at least one photodetector (Talwerdi; [0164]) when said security mark is irradiated with said plurality of frequencies to compute upper and lower bounds for said first and second lifetimes (see the rejection of claim 1).

With regards to claim 24, modified Talwerdi discloses the method of claim 21, wherein the first and second sets of quantum dots are chemically or dimensionally distinct. (Carr; [0024][0026])

With regards to claim 25, modified Talwerdi discloses the method of claim 21, wherein the security mark comprises quantum dots with compositions selected from the group consisting of ZnS (Midgley; Table 1; ZnS:Eu2+).

With regards to claim 26, modified Talwerdi discloses the method of claim 21, wherein the photoluminescence emission spectrum of the security mark is characterized by light emission having wavelengths in the range of 450 nm to 1250 nm. (Talwerdi; [0155])

With regards to claim 27, modified Talwerdi discloses the method of claim 21, wherein the photoluminescence of the security mark is characterized by a lifetime of more than 40 nanoseconds but less than 1 millisecond. (Talwerdi; [0166] teaches that the luminescent materials may have different decay lifetimes from below 1 µs to 100 s])

With regards to claim 28, modified Talwerdi discloses the method of claim 21, wherein the photoluminescence of the security mark is characterized by a lifetime that varies by at least 5% across said photoluminescence emission spectrum. (Carr; [0027])

With regards to claim 29, modified Talwerdi discloses the method of claim 21, wherein the photoluminescence of the security mark is characterized by a lifetime that varies by at least 50 ns across said emission spectrum. (Carr; [0027])

With regards to claim 30, modified Talwerdi discloses the method of claim 21, wherein the photoluminescence of the security mark is characterized by a quantum yield that is greater than 50%. (The references does not specifically disclose the claim limitation, however, quantum dots usually have high quantum yields above 50% and it would have been obvious to one skilled within the art to employ such quantum dots for the purpose of highly efficient light absorption and light emission.)

With regards to claim 31, modified Talwerdi discloses the method of claim 21, further comprising a handheld device (Carr; [0012]) that includes said light source (Carr; 105) and at least one photodetector (Carr; 106).

With regards to claim 32, modified Talwerdi discloses the method of claim 31, further comprising at least one spectrum-selecting component (Talwerdi; [0170]; prism or grating) through which said photoluminescence must pass before reaching said at least one photodetector (Talwerdi; [0172]).

With regards to claim 33, modified Talwerdi discloses the method of claim 32, further comprising:
determining said photoluminescence lifetime based on the time-varying average light intensity measured by said at least one photodetector. (Talwerdi; [0172])(Midgley; [0070][0095][0096])

With regards to claim 34, modified Talwerdi discloses the method of claim 21, further comprising:
 (Talwerdi; [0167])(Midgley; [0097])

With regards to claim 35, modified Talwerdi discloses the method of claim 21, further comprising:
wherein the security mark comprises quantum dots having an inner core and an outer shell. (Midgley; [0024])

Claims  36-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Midgley et al. (US 2009/0116753), hereinafter known as Midgley, and further in view of Carr et al. (US 2014/0001351), hereinafter known as Carr.
With regards to claim 36, Midgley discloses a method for authenticating and identifying objects using nanoparticles [0002], wherein each member of the set of authentic articles bears an inked security mark that emits a photoluminescence spectrum [0032] in response to being excited by a time-varying light source [0092], the method comprising:
determining whether the article to be authenticated contains a security mark [0037]; if the article contains a security mark, (a) irradiating the security [0032][0092], wherein said time-varying light is created with a first electrical signal [0092], and (b) capturing a portion of the emission spectrum of the irradiated article with at least one photodetector [0037];
determining the phase differences between the first electrical signal and a second electrical signal of the same frequency which is received from said photodetector in response to the captured portion of the emission spectrum [0093][0097]; and
wherein the security mark comprises of quantum dots [0024].
Midgley does not specifically disclose;
wherein the emitted photoluminescence spectrum is characterized by a range of lifetimes
determining the lifetimes of the photoluminescence of the irradiated security mark from the determined phase differences;
authenticating the article only if (a) the article contains a security mark, and wherein said security mark emits an emission spectrum having first and second distinct regions which are characterized by first and second distinct lifetimes; and (b) the irradiated security mark emits a photoluminescence spectrum whose 
wherein the authenticity of the article is verified only if the security mark exhibits a photoluminescence which has first and second lifetimes that fall within first and second ranges of appropriate values for the first and second regions, respectively;
wherein the security mark comprises a first set of quantum dots which exhibit photoluminescence over the first region, and a second set of quantum dots which exhibit photoluminescence over the second region.
Carr discloses luminescent materials for authentication and, more specifically, to exploiting combinations of quasi-resonant luminescent materials with identical or distinct emission wavelengths [0001]. Carr discloses determining the upper and lower bounds for the lifetime of at least one portion of a photoluminescence spectrum ([0027] teaches the mixtures of materials A and B having two different decay constants within the ranges of 600-650 µs (One with ordinary skill within the art would recognize as upper bounds) and around350 µs (One with ordinary skill within the art would recognize as lower bounds), respectively. [0028] and Fig. 4B teaches estimating the amplitudes A1 and A2 for materials A and B based on the measured decay spectra.) emitted by [0028]. Carr further teaches of authenticating the article if the irradiated security mark exhibits a photoluminescence in said first and second distinct regions characterized by said first and second lifetimes [0029][0030]. Further, one skilled within the art would recognize that the luminescent materials of A and B having two different decay constants and decay times correlates to the claimed first and second regions of the quantum dots (luminescent materials).
It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Midgley with the method of Carr for the purpose of authenticating a security marker/s comprising of different quantum dots (luminescent materials) having different decay lifetimes and/or time constant. The motivation is for authentication based on at least two distinct decay lifetimes within a certain range that provides a covert signature.

With regards to claim 37, modified Talwerdi discloses the method of claim 36, wherein the security mark comprises quantum dots with compositions selected from the group consisting of ZnS (Midgley; Table 1; ZnS:Eu2+).

With regards to claim 38, Midgley, in view of Carr, the method of claim 36, wherein determining the phase differences between the first and second electrical signals includes:
inputting the first and second electrical signals into a lock-in amplifier; receiving the phase relationship between the first and second signals from the lock-in amplifier; and
determining the phase differences between the first and second electrical signals from the phase relationship.
The references does not specifically disclose the claim limitations, however, Midgley does teach that phase sensitive detection can be used for an enhanced level of security [0097] and position and intensity information can be further associated with phase information [0098]. The method of obtaining phase information utilizing a lock-in amplifier and inputting two electrical signals from the detector to said amplifier are commonly performed in signal processing systems and methods. It would have been obvious to one with ordinary skill within the art to employ the method of the claim limitation for the purpose of signal processing and obtaining phase information from the security mark/s. 

With regards to claim 39, Midgley, in view of Carr, the method of claim 14, further comprising:
using at least one spectrum selecting optical component to choose each portion of the photoluminescence spectrum for which the photoluminescence lifetime of said security mark is ascertained (Carr; [0014]), wherein said at least one spectrum selecting optical component is selected from the group consisting of light filters (Carr; [0014]).

With regards to claim 40, Midgley, in view of Carr, the method of claim 36, further comprising: 
using the average light intensity collected from said at least one photodetector (Midgley; [0070][0098]) when said security mark is irradiated with said plurality of frequencies to compute upper and lower bounds for said first and second lifetimes (see the rejection of claim 36).

With regards to claim 41, modified Talwerdi discloses the method of claim 21, wherein the first and second sets of quantum dots are chemically or dimensionally distinct. (Carr; [0024][0026])


With regards to claim 42, Midgley, in view of Carr, the method of claim 36, wherein the photoluminescence emission spectrum of the security mark is characterized by light emission having wavelengths in the range of 450 nm to 1250 nm. (Midgley; [0103])

With regards to claim 43, Midgley, in view of Carr, the method of claim 36, wherein the photoluminescence of the security mark is characterized by a lifetime of more than 40 nanoseconds but less than 1 millisecond. (Carr; [0027])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lopez Quintela et al. (US 2015/0306893)
Natan et al. (US 2015/0160136)
Blanchard et al. (US 2008/0048106)
Fischer et al. (US 2014/0291495)
Marti Ascencio et al. (US 2016/0098581)
Villwock (US 2012/0162701)

Rhoads et al. (US 2008/0112596)
Lawandy (US 2001/0033371)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884